DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LIGHT EMITTING DIODE COMPRISING LOW REFRACTIVE EMISSION LAYER AND DISPLAY DEVICE INCLUDING THE SAME.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11, 13-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (US 2020/0006439 A1; hereinafter “Sun”).
Regarding Claim 1, referring to at least Figs. 3-4 and related text, Sun teaches a light emitting diode comprising: a first electrode (12) (paragraph 37); a hole transport region (31) on 
Regarding Claim 2, Sun teaches wherein the difference between the first refractive index and the second refractive index is greater than 0.1 (paragraphs 45-46).
Regarding Claim 3, Sun teaches wherein the first refractive index is in a range of 1.7 to 2.2 (for example, 1.9), and the second refractive index is in a range of 1.2 to 1.7 (for example, 1.6) (paragraphs 41 and 49-50).
Regarding Claim 11, Sun teaches wherein the hole transport region comprises: a first hole transport layer (312) directly on a lower portion of the emission layer; and a second hole transport layer (311) on a lower portion of the first hole transport layer, wherein the first hole injection layer has the first refractive index (fig. 6 and paragraphs 65-72).
Regarding Claim 13, Sun teaches further comprising a capping layer (16) on an upper portion of the second electrode (fig. 11 and paragraphs 84-85).
Regarding Claim 14, referring to at least Figs. 3-4 and related text, Sun teaches a light emitting diode comprising: a first electrode (12) (paragraph 37); a hole transport region (31) on an upper portion of the first electrode and having a first refractive index (paragraph 39); a first emission layer (a lower portion of 15) on an upper portion of the hole transport region and having a second refractive index (a refractive index of the lower portion of 15) (fig. 4 and paragraph 39); a second emission layer (an upper portion of 15) on an upper portion of the first 
Regarding Claim 15, Sun teaches wherein the first refractive index is in a range of 1.7 to 2.2 (for example, 1.9), and the second refractive index is in a range of 1.2 to 1.7 (for example, 1.6) (paragraphs 41 and 49-50).
Regarding Claim 16, Sun teaches wherein the thickness ratio of the first emission layer to the second emission layer is in a range of 1:9 to 9:1 (fig. 4, a thickness of the lower portion of 15 = a thickness of the upper portion of 15).
Regarding Claim 18, referring to at least Figs. 7-8 and related text, Sun teaches a display device comprising a plurality of light emitting diodes (111, 112, and 113), each of the light emitting diodes comprising: a first electrode (12) (paragraph 37); a hole transport region (31) on an upper portion of the first electrode and having a first refractive index (paragraph 39); an emission layer (15) on an upper portion of the hole transport region and having a second refractive index less than the first refractive index (paragraphs 39 and 78); an electron transport region (33) on an upper portion of the emission layer (paragraph 37); and a second electrode (14) on an upper portion of the electron transport region (paragraph 37), wherein each of the light emitting diodes emits light having different center wavelengths (paragraphs 75-76).
Regarding Claim 19, Sun teaches wherein the difference between the first refractive index and the second refractive index is greater than 0.1 (paragraphs 45-46).

Claims 1, 5-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoneda et al. (US 2013/0334547 A1; hereinafter “Yoneda”).
Regarding Claim 1, referring to at least Figs. 2-3 and related text, Yoneda teaches a light emitting diode comprising: a first electrode (2) (paragraph 34); a hole transport region (5) on an upper portion of the first electrode and having a first refractive index (a refractive index of 5 = 1.88) (fig. 3 and paragraphs 34); an emission layer (6b) on an upper portion of the hole transport region and having a second refractive index (a refractive index of 6b = 1.81) less than the first refractive index (fig. 3 and paragraphs 34); an electron transport region (7) on an upper portion of the emission layer (paragraph 34); and a second electrode (8) on an upper portion of the electron transport region (paragraph 34).
Regarding Claim 5, Yoneda teaches wherein the emission layer comprises: a first emission layer (a lower portion of 6b) directly on the hole transport region; and a second emission layer (an upper portion of 6b) on the first emission layer, wherein the first emission layer has the second refractive index (figs. 2-3).
Regarding Claim 6, Yoneda teaches wherein the second emission layer has a third refractive index (a refractive index of the upper portion of 6b), wherein the third refractive index is equal to or greater than the second refractive index (figs. 2-3).
Regarding Claim 7, Yoneda teaches wherein the third refractive index is in a range of 1.2 to 2.0 (fig. 3).
Regarding Claim 8, Yoneda teaches wherein the thickness ratio of the first emission layer to the second emission layer is in a range of 1:9 to 9:1 (fig. 2, a thickness of the lower portion of 6b = a thickness of the upper portion of 6b).

Regarding Claim 10, Yoneda teaches wherein the first emission layer and the second emission layer emit light having the same center wavelength (fig. 3, 460 nm as blue light).
Regarding Claim 12, Yoneda teaches wherein the first electrode is a reflective electrode (2), and the second electrode is a transmissive electrode or a transflective electrode (8) (paragraph 34).
Regarding Claim 13, Yoneda teaches further comprising a capping layer (10) on an upper portion of the second electrode (paragraph 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun.
Regarding Claim 4, teaching of Sun has been discussed above including that the emission layer comprises an organic material which has a refractive index of 1.45 and 1.6  
Regarding Claims 12 and 20, teaching of Sun has been discussed above except that the first electrode as the anode is a reflective electrode and the second electrode as the cathode is a transmissive electrode or a transflective electrode.  However, Sun teaches that the organic light-emitting display panel 1 can be a top emission structure or a bottom emission structure (paragraph 36) and it would have been obvious to one of ordinary skill in the art that the light emitting display emitting light through the cathode would have either the transmissive electrode or the transflective electrode while the anode would be the reflective electrode in order to obtain high light extraction efficiency.   
Regarding Claim 17, while Sun does not explicitly disclose thicknesses of the first emission layer and the second emission layer in a numerical value, it would have obvious to one of ordinary skill in the art to adjust the thickness of the first and second emission layers, including the claimed range of 10 nm to 60 nm, as a routine skill in the art in order to optimize the light emitting display.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829